                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION

           UNITED STATES OF AMERICA,


           v.                         CIVIL ACTION FILE NO.
                                      4:17-CR-00038-01-HLM-WEJ

           MICHAEL ANTHONY BARR,

                Defendant.

                                    ORDER

                This case is before the Court on Defendant's Motion to

           Dismiss Indictment for Prosecutorial Misconduct [124], as

           well as on the Non-Final Report and Recommendation of

           United States Magistrate Judge Walter E. Johnson [132]

           and Defendant's Objections to the Non-Final Report and

           Recommendation [143].


AO 72A

(Rev.8/8

2)
           I.   Standard of Review

                When reviewing a magistrate judge's report and

           recommendation, the district court must conduct "a de nova

           determination of those portions of the report. . . to which

           objection is made." 28 U.S.C. § 636(b)(1).

                Factual findings of the magistrate judge are subject to

           de novo review only if a party files a "proper, specific

           objection." Macort v. Prem, Inc., 208 F. App'x 781, 784

           (11th Cir. 2006); United States v. Gaddy, 894 F.2d 1307,

           1315 (11th Cir. 1990). If no party files a timely objection to

           a factual finding in the report and recommendation, the

           Court reviews that finding only for clear error. Macort, 208

           F. Appx. at 784.



                                         2
AO 72A

(Rev.8/8

2)
                 Legal conclusions, of course, are subject to de novo

           review even if no party specifically objects. United States v.

           Keel, 164 F. Appx. 958, 961 (11th Cir. 2006); United States

           v. Warren, 687 F.2d 347, 347 (11th Cir. 1982).

           II.   Background

                 On June 12, 2018, a grand jury in the Northern District

           of Georgia returned a nine-count Superseding Indictment

           against Defendant. (Superseding Indictment (Docket Entry

           No. 35).) The United States had charged Defendant with

           various offenses, most of them pertaining to the unlawful

           possession of firearms. (Id.) The Superseding Indictment

           also named Defendant's girlfriend, Nadya !vette Diaz ("Ms.

           Diaz"), as a co-conspirator in Defendant's crimes. (Id.)




                                         3
AO 72A

(Rev.8/8

2)
                 On March 29, 2019, Defendant filed a Motion to

           Dismiss Indictment. (Docket Entry No. 124.) In his Motion,

           Defendant contends that the Assistant United States

           Attorney prosecuting this case, Ms. Jessica Morris,

           wrongfully abused the discovery process as part of a

           scheme to "turn [Defendant]'s co-defendant and girlfriend"

           against him. (Id. at 3.) Specifically, Defendant alleges that

           Ms. Morris sent the full contents of his cell phone—including

           text messages and photos that Defendant exchanged with

           other women—to Ms. Diaz's home as discovery materials.

           (Id. at 2-3.) Based on this alleged misconduct, Defendant

           now seeks dismissal of the Superseding Indictment. (Id. at

           7.)




                                         4
AO 72A

(Rev.8/8

2)
               In accordance with this Court's Local Rules,

           Defendant's Motion was initially referred to a magistrate

           judge. After full review, United States Magistrate Judge

           Walter E. Johnson recommended that the Court deny the

           Motion. (Non-Final Report & Recommendation (Docket

           Entry No. 132) at 4.) Defendant filed timely objections to

           Judge Johnson's Report and Recommendation.            (Objs.

           (Docket Entry No. 143).) The Court accordingly finds this

           matter ripe for resolution.

           III. Discussion

               The Court finds that Judge Johnson accurately stated

           the law governing claims of prosecutorial misconduct.

           "[D]ismissal of an indictment for prosecutorial misconduct is

           an extreme sanction which should be infrequently utilized."

                                         5
AO 72A

(Rev.8/8

2)
           United States v. Accetturo, 858 F.2d 679, 681 (11th Cir.

           1988) (quoting United States v. Pabian, 704 F.2d 1533,

           1536 (11th Cir. 1983)). Furthermore, even in the case of

           "the most egregious prosecutorial misconduct," dismissal of

           the indictment "must depend upon a showing of actual

           prejudice to the accused." United States v. Merlino, 595

           F.2d 1016, 1018 (5th Cir. 1979); see also United States v.

           O'Keefe, 825 F.2d 314 (11th Cir. 1987) ("[P]rejudice to the

           defendant is an essential element when a criminal

           defendant seeks dismissal of an indictment due to

           prosecutorial misconduct.").

               Applying this standard to the facts at hand, Judge

           Johnson correctly found that "[t]here simply is no basis for

           a prosecutorial misconduct claim here." (Non-Final Report

                                          6
AO 72A

(Rev.8/8

2)
           & Recommendation at 3.) Defendant has not shown—or

           even argued—that the prosecutor's actions during discovery

           actually prejudiced his case in any way       Thus, even

           presuming the existence of misconduct, Defendant is not

           entitled to the extreme and extraordinary sanction of

           dismissing the Superseding Indictment. The Court therefore

           will adopt Judge Johnson's Non-Final Report and

           Recommendation.




                                       7
AO 72A

(Rev.8/8

2)
           IV. Conclusion

               ACCORDINGLY, the Court ADOPTS the Non-Final

           Report and Recommendation of United States District Judge

           Walter E.    Johnson [132],       OVERRULES Defendant's

           Objections thereto [143], and DENIES Defendant's Motion to

           Dismiss Indictment for Prosecutorial Misconduct [124].

               IT IS SO ORDERED, this the        day of May, 2019.


                        SENI R UNIT
                                                2"
                                                ESDI   TRICT JUDGE




                                         8
AO 72A

(Rev.8/8

2)
